Case 6:20-cv-00269-ADA Document 13 Filed 05/18/20 Page 1of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

WACO DIVISION [-]
VOIP-PAL.COM, INC.,

VS. Case No.: 20-cv-269-ADA
GOOGLE, LLC

MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

Robert W. Unikel

Comes now , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Google, LLC

Texas pro hac vice to represent in this case, and

 

would respectfully show the Court as follows:

L. Applicant is an attorney and a member of the law firm (or practices under the name of)

Paul Hastings LLP with offices at:

 

Mailing address: 71 South Wacker Drive, 45th Floor

 

City, State, Zip Code: Chicago, IL 60606

312-499-6000 312-499-6100

Telephone: Facsimile:

 

 

11/04/1993

2. Since , Applicant has been and presently is a

member of and in good standing with the Bar of the State of Illinois
6216974

 

Applicant's bar license number is

 

 

 

3. Applicant has been admitted to practice before the following courts:
Court: Admission date:
Illinois 11/04/1993
NDIL 12/16/1993

 

 

USCA Federal Circuit 12/10/2009

 

 
4.

Case 6:20-cv-00269-ADA Document 13 Filed 05/18/20 Page 2 of 3

Applicant is presently a member in good standing of the bars of the courts listed above,
except as provided below (list any court named in the preceding paragraph before which

Applicant is no longer admitted to practice):

None

 

 

 

 

 

 

I have xX have not previously applied to Appear Pro Hac Vice in this district

 

 

 

 

 

 

court in Case[s]:

Number: on the day of ;
Number: on the day of >
Number: on the day of :

 

 

Applicant has never been subject to grievance proceedings or involuntary removal
proceedings while a member of the bar of any state or federal court, except as

provided:

None

Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

except as provided below (omit minor traffic offenses):

None

Applicant has read and is familiar with the Local Rules of the Western District of Texas

and will comply with the standards of practice set out therein.

 
Case 6:20-cv-00269-ADA Document 13 Filed 05/18/20 Page 3 of 3

2. Applicant will file an Application for Admission to Practice before the United States
District Court for the Western District of Texas, if so requested; or Applicant has
co-counsel in this case who is admitted to practice before the United States District
Court for the Western District of Texas.

Co-counsel: Paige Arnette Amstutz with Scott, Douglass & McConnico LLP

 

Mailing address: 303 Colorado Street, Suite 2400

 

City, State, Zip Code; Austin, TX 78701

Telephone: 512-495-6300

 

Should the Court grant applicant's motion, Applicant shall tender the amount of $100.00 pro hac
vice fee in compliance with Local Court Rule AT-l(f)(2) [checks made payable to: Clerk, U.S. District
Court].

Wherefore, Applicant prays that this Court enter an order permitting the admission of

Robert W. Unikel to the Western District of Texas pro hac vice for this case only.

 

Respectfully submitted,

Robert W. Unikel
[printed name of Applicant]

 

 

[si@nature of Applicant]

CERTIFICATE OF SERVICE

I hereby certify that I have served a true and correct copy of this motion upon each attorney of

record and the original upon the Clerk of Court on this the 15 day of ii ; 2020

Robert W. Unikel

igrattire ignatire of =o

 
